Citation Nr: 1523720	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to a higher rating for a lumbar spine disability, rated 10 percent prior to March 10, 2012; from that date rated 20 percent with separate 10 percent ratings for radiculopathy of each lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to January 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, a temporary 100 percent rating was assigned effective August 10, 2010 based on surgical or other treatment necessitating convalescence.  A 10 percent rating was assigned from November 1, 2010.  The Veteran filed a timely notice of disagreement only with regard to the assignment of the 10 percent rating for post transforaminal lumbar interbody fusion (TLIF), effective November 1, 2010.  An interim September 2013, decision review officer (DRO) decision assigned an increased 20 percent rating for status post TLIF, L5-S1 effective March 10, 2012.  He has not expressed satisfaction with the 20 percent rating assigned for the lumbar spine disability, and the matter remains on appeal.  In December 2014, a Board video conference hearing was held before the undersigned.  A transcript of that hearing is of record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  The Veteran is not represented by a Veteran's service organization or attorney at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that proper adjudication of these matters based on the record, as it currently stands, is not possible and that additional development of the evidentiary record is necessary.

In August 2010 the Veteran underwent a TLIF.  A temporary rating of 100 percent was assigned effective August 10, 2010, based on surgical or other treatment necessitating convalescence.  A 10 percent rating was assigned from November 1, 2010, under Diagnostic Code 5241 (spinal fusion).  

In March 2012 the Veteran underwent a VA back conditions examination.  At the time of the examination, he reported he had a TLIF, which did not help and that his back disability had worsened with regard to range of motion and pain levels.  He reported constant pain and intermittent episodes of worsening pain which occurred at least 2 to 3 times per week.  When he had flare-ups he was unable to do anything except sit in a recliner.  The examiner noted he had intervertebral disc syndrome (IVDS) of the thoracolumbar spine; and over the past 12 months he had at least 6 weeks of incapacitating episodes.  He used a walking stick regularly due to the thoracolumbar spine disability.  The diagnosis was degenerative disk disease with discogenic back pain and herniated disk and chronic thoracolumbar back pain.  

A September 2013 addendum to the March 2013 VA examination, notes the RO inquiry as to whether the Veteran's claimed incapacitating episodes were during his convalescent period, which he was paid a temporary 100 percent for hospitalization (in September 2010).  The medical provider noted that any incapacitating episodes over the past 12 months documented on an examination in March 2012 would not have been related to September 2010 as this would have been longer than 12 months.  

The Board finds the March 2012 VA back conditions examination and September 2013 addendum to that examination inadequate for rating the Veteran's service-connected lumbar spine disability.  The March 2012 VA examiner found that the Veteran had intervertebral disc syndrome (IVDS) and incapacitating episodes of at least 6 weeks.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician.  The Board has carefully reviewed treatment records from the Veteran's VA and private health care providers, and finds the record is negative for prescribed bedrest for his service-connected lumbar spine disability.  As the March 2012 VA examination and September 2013 addendum presents inaccurate findings this matter must be remanded for another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, VA treatment reports subsequent to the March 2012 VA examination (and September 2013 addendum) indicate the Veteran's service-connected lumbar spine has become worse.  An April 2015 VA outpatient clinic note, reported frequent exacerbations of back pain and the Veteran was unable to do any type of labor.  As the Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board notes that the March 2012 VA back conditions examination reveals the Veteran had radiculopathy of the right and left lower extremities.  In a September 2013 DRO decision, service connection for radiculopathy of the right and left lower extremities was granted and assigned a 10 percent rating for each lower extremity.  

Finally, a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  The issue of TDIU has been raised.  In February 2011 VA outpatient treatment record, a VA physician's assistant noted that after undergoing an L5-S1 TLIF the Veteran had persistent postoperative pain and had not shown any improvement in his ability to regain employment.  The Veteran reported he had worked previously as a correctional officer and as a mechanic, but did not feel as though he can return to either position.  The physician's assistant opined that the Veteran is not able to be gainfully employed in any position that would require any heavy lifting or bending.  While the physician's assistant considered the Veteran unemployable during the postoperative period, he also considered the Veteran unemployable at this time.  However, the physician's assistant encouraged the Veteran to pursue vocational rehabilitation, which suggests the physician's assistant believed that the Veteran still had some employable skills, or could acquire the training needed for future employment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) for the increased rating claim (lumbar spine disability) currently on appeal.

2.  The AOJ should ask the Veteran to provide any private treatment records or provide releases for VA to obtain such records, where a physician has prescribed bedrest for his service-connected lumbar spine disability.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should ask the Veteran to complete an application for TDIU (VA Form 21-8940) that includes reports of his education, occupational experience, and dates of employment.

4.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.

5.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of all orthopedic and neurological manifestations of his service-connected lumbar spine disability, to specifically include/identify any periods of doctor-prescribed bedrest since November 2010.  The entire record must be reviewed in conjunction with the examination.   In particular:

a. The examiner must discuss (citing to factual data) whether the Veteran's disability has resulted in doctor-prescribed bedrest at any time since November 2010.  If so, the examiner should address the frequency and duration of such bedrest; and

b. The examiner must identify any functional impairment resulting from the manifestations of his service-connected lumbar spine disability as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

In proffering these opinions, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected low back disabilities.  The examiner must specifically take into consideration the Veteran's level of education and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

6.  Thereafter, the RO should re-adjudicate the claim, to include consideration of TDIU (including referral for consideration of an extraschedular rating if warranted).  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


